Citation Nr: 1340654	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  09-45 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to February 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a     July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The jurisdiction over the case was subsequently returned to the RO in Houston, Texas.  

This case was previously before the Board in May 2012, at which time the issue currently on appeal was remanded for further development.  The case has now been returned to the Board for further appellate action.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets additional delay, but finds that additional development is required before the Veteran's claim for entitlement to service connection for bilateral carpal tunnel syndrome is decided. 

The Veteran has asserted that he experiences bilateral carpal tunnel syndrome as a result of his active service.  Specifically, he has reported that he acquired bilateral carpal tunnel syndrome while serving in his capacity as an auto mechanic.

In a May 2012 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of any current bilateral carpal tunnel syndrome.  The Board notes that, in accordance with the directives of the May 2012 remand, an examiner reviewed the Veteran's claims file, service medical records, and VA and private medical records in June 2012.  

The June 2012 examiner diagnosed the Veteran with carpal tunnel syndrome.  The examiner opined that it was less likely than not that the Veteran's carpal tunnel syndrome was incurred in or caused by his active service.  The examiner did not provide any basis for the opinion other than a statement that there were no records of symptoms or diagnosis of bilateral carpal tunnel syndrome in service.  In addition, the examiner did not address the May 1971 notation in the Veteran's medical service records showing that the Veteran was diagnosed with and treated for lateral epicondylitis.  The examiner also did not address the Veteran's statements regarding the onset and continuity of his symptoms, noting instead that the Veteran could not recall when his symptoms started.   

Unfortunately, the opinion is inadequate.  Examinations are inadequate where, as here, the examiner fails to comment on the Veteran's report of relevant injury in service and, instead, relies on the absence of evidence in the service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a new VA examination by another appropriate examiner to determine the nature and etiology of any current bilateral carpal tunnel syndrome.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, in the May 2012 remand, the Board requested that the Veteran's private medical records be obtained because they appeared to be incomplete at the time of the remand.  Specifically, the Board requested that the Veteran's private medical records from 2008 to the present time be obtained from Dr. Ortega, as he is the Veteran's treating physician who diagnosed the Veteran with, and has been treating him for, bilateral carpal tunnel syndrome.  It appears that those medical records were not requested and are not associated with the Veteran's claims file.  The file does contain two records from Dr. Ortega from 2008, one from April 2008, and one from September 2008, and one record from February 2010, but it is unclear whether those records constitute a full and complete picture of the treatment the Veteran has received at Dr. Ortega's office for bilateral carpal tunnel syndrome. 

Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board concludes that the development conducted does not adequately comply with the directives of the May 2012 remand, and that an effort must be made to obtain these VA treatment records.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Current treatment records should also be obtained before a decision is rendered with regard to the above issue.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent private medical records, to include the 2008-present treatment records from Dr. Ortega, not yet associated with the claims file and associate them with the claims file.

2.  Document all efforts to obtain those records in the file, and place copies of that documentation in the claims file.  If the records cannot be obtained, make a formal finding that the records are unavailable, notify the Veteran, and request that he submit any records in his possession.

3.  Then, schedule the Veteran for an appropriate VA examination by an examiner other than the examiner who conducted the June 2012 examination to address the nature and etiology of any current bilateral carpal tunnel syndrome.  The claims file must be made available to the examiner for review in connection with the examination.  Any medically indicated studies and tests should be performed. 

4.  Based upon the examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any current bilateral carpal tunnel syndrome had its onset during active service or is related to any in-service disease or injury. The examiner should provide a full rationale for the opinion.

The examiner should also comment on whether the Veteran's May 1971 in-service diagnosis of lateral epicondylitis is related to his current bilateral carpal tunnel syndrome.

5.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

